—Order, Supreme Court, New York County (Helen Freedman, J.), entered on or about January 6,1994, which granted defendants’ motion for disclosure sanctions to the extent of precluding plaintiff from introducing evidence of her decedent’s lost earnings, unanimously affirmed, without costs.
The preclusion order was justified by plaintiff’s failure to comply with a prior order directing her to provide defendants with the IRS forms authorizing release of the decedent’s tax returns for the years 1982 to the present (Glasburgh v Port Auth., 193 AD2d 441). Plaintiff’s remaining arguments urging various procedural irregularities are both unpreserved and without merit. Concur — Sullivan, J. P., Wallach, Nardelli and Williams, JJ.